
	

111 HR 226 IH: Broadcaster Freedom Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 226
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Pence (for
			 himself, Mr. Walden,
			 Mr. Upton,
			 Mr. Boehner,
			 Mr. Cantor,
			 Mr. McCarthy of California,
			 Mr. McCotter,
			 Mrs. McMorris Rodgers,
			 Mr. Sessions,
			 Mr. Dreier,
			 Mr. Carter,
			 Mr. Price of Georgia,
			 Mr. Hensarling,
			 Mr. Aderholt,
			 Mr. Akin, Mr. Alexander, Mr.
			 Austria, Mr. Bachus,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mr. Bilbray,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Bonner,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Buchanan,
			 Mr. Burgess,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Camp, Mr. Campbell, Mr.
			 Chaffetz, Mr. Coble,
			 Mr. Cole, Mr. Conaway, Mr.
			 Crenshaw, Mr. Culberson,
			 Mr. Davis of Kentucky,
			 Mr. Deal of Georgia,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Ms. Fallin,
			 Mr. Flake,
			 Mr. Forbes,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Garrett of New Jersey,
			 Mr. Gerlach,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Goodlatte,
			 Ms. Granger,
			 Mr. Graves,
			 Mr. Guthrie,
			 Mr. Hall of Texas,
			 Mr. Hastings of Washington,
			 Mr. Heller,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Inglis,
			 Mr. Sam Johnson of Texas,
			 Mr. Johnson of Illinois,
			 Mr. Jones,
			 Mr. Jordan of Ohio,
			 Mr. Kingston,
			 Mr. Kirk, Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Lewis of California,
			 Mr. Linder,
			 Mr. LoBiondo,
			 Mr. Lucas,
			 Ms. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Mack, Mr. Manzullo, Mr.
			 Marchant, Mr. McCaul,
			 Mr. McClintock,
			 Mr. McHenry,
			 Mr. McHugh,
			 Mr. McKeon,
			 Mr. Mica, Mr. Miller of Florida,
			 Mrs. Miller of Michigan,
			 Mr. Moran of Kansas,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Paul, Mr. Petri, Mr.
			 Pitts, Mr. Platts,
			 Mr. Posey,
			 Mr. Putnam,
			 Mr. Rehberg,
			 Mr. Reichert,
			 Mr. Royce,
			 Mr. Rohrabacher,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Schock,
			 Mr. Sensenbrenner,
			 Mr. Shadegg,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Smith of Nebraska,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Thompson of California,
			 Mr. Tiahrt,
			 Mr. Tiberi,
			 Mr. Wamp, Mr. Westmoreland, Mr. Wilson of South Carolina, and
			 Mr. Wolf) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prevent the Federal Communications Commission from
		  repromulgating the fairness doctrine.
	
	
		1.Short titleThis Act may be cited as the
			 Broadcaster Freedom Act of
			 2009.
		2.Fairness doctrine
			 prohibitedTitle III of the
			 Communications Act of 1934 is amended by inserting after section 303 (47 U.S.C.
			 303) the following new section:
			
				303A.Limitation on
				general powers: fairness doctrineNotwithstanding section 303 or any other
				provision of this Act or any other Act authorizing the Commission to prescribe
				rules, regulations, policies, doctrines, standards, or other requirements, the
				Commission shall not have the authority to prescribe any rule, regulation,
				policy, doctrine, standard, or other requirement that has the purpose or effect
				of reinstating or repromulgating (in whole or in part) the requirement that
				broadcasters present opposing viewpoints on controversial issues of public
				importance, commonly referred to as the Fairness Doctrine, as
				repealed in General Fairness Doctrine Obligations of Broadcast Licensees, 50
				Fed. Reg. 35418
				(1985).
				.
		
